Citation Nr: 0104935	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic legal entitlement of the appellant to receive death 
benefits payable by the Department of Veterans Affairs (VA) 
to the surviving spouse of a "veteran."  

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased 
individual who reportedly served in the Philippine Army 
during World War II, but who had no certified service in the 
Armed Forces of the United States at any time.  This matter 
comes before the Board of Veterans' Appeals (Board) from 
determinations by the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The service department has certified that the appellant's 
late husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  

2.  The Philippine Army document submitted by the appellant 
is a copy, not an original; and it was not issued by the 
service department or a custodian of public records.  


CONCLUSION OF LAW

The appellant's late husband had no valid military service in 
the U.S. Armed Forces which would establish her eligibility 
to receive benefits from VA as the surviving spouse of a 
"veteran."  38 U.S.C.A. §§ 101, 107, 1301, 1310, 1541 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.12, 3.203 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1999 (more the 50 years after the end of World War II), 
the appellant applied to VA for Dependency and Indemnity 
Compensation (DIC) or death pension benefits based upon the 
claimed service of her late husband in the recognized 
guerrillas of the U.S. Armed Forces in the Far East (USAFFE) 
from December 3, 1941 to January 5, 1946.  During his 
lifetime, her husband had never applied for, or established 
his legal entitlement to, any benefit administered by VA.  In 
July 1999, the service department officially certified that 
the appellant's late husband "has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  This certification is binding upon VA under most 
circumstances.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

One of the few exceptions to the aforementioned rule pertains 
to acceptable documentary evidence of service in the U.S. 
Armed Forces.  It is provided at 38 C.F.R. § 3.203 that VA 
may accept as evidence of service other documentary evidence 
(in the form of certain official service department 
documents, such as a DD Form 214, Certificate of Discharge or 
Release from Active Duty, or an original Certificate of 
Discharge) submitted by a claimant if certain conditions are 
met, including:  

(1) The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable only if the copy was issued by the 
service department or if the copy was issued by a 
public custodian of records who certifies that it 
is a true and exact copy of the document in the 
custodian's custody; and 

(2) The document contains the needed information as 
to length, time and character of service; and 

(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.  

In the present case, the appellant submitted with her 1999 
claim a photocopy of a Philippine Army AGO Form No. 55 which 
purports to document the honorable service of the appellant's 
husband in that organization from December 3, 1941 to 
January 5, 1946.  Unfortunately, the Philippine Army was 
never a part of the USAFFE, unlike some units of the 
Philippine Commonwealth Army and the recognized guerrillas.  
Moreover, this document is a photocopy, not an original; and 
it was not issued by the U.S. service department or custodian 
of public records who certified its genuineness.  

The appellant has failed to submit credible and legally 
sufficient documentary evidence to rebut the service 
department's certification in this case.  Consequently, the 
Board must conclude that she has failed to establish her late 
husband's status as a "veteran" as defined at 38 U.S.C.A. 
§ 101(2).  It therefore follows that she is not legally 
eligible to claim VA benefits as the surviving spouse of a 
"veteran," either.  


ORDER

The appeal is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

